Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).


Claim Objections
Applicant’s amendments correct the identified typos, and thus the related objections are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Sensing device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As a result, sensing devices will be interpreted to be sensors, such as those listed in paragraph 0023 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Applicant’s amendments address some of the previous indefinite recitations, and thus the related rejections are withdrawn. However, the issue identified with claim 19 remains.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the at least one type of object”, which lacks sufficient antecedent basis. The examiner is interpreting claim 19 to be dependent on claim 17 rather than 16 to provide the necessary basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 8-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Torabi (US20210402942A1) in view of Hsu (US20140124647A1).
Regarding claim 1, Torabi teaches;
A system comprising: 
at least one sensing device to generate sensor data (taught as sensors that provide signals for controlling components or systems of the vehicle, paragraph 0097); 
a non-volatile memory device to store the generated sensor data (taught as memory with data store(s) that hold data, paragraphs 0139 and 0204); 
at least one artificial neural network (ANN) processor (taught as a neural network run by a deep learning accelerator, paragraph 0124) to process the sensor data to provide at least one output (taught as neural networks, which perform functions from sensor inputs, such as camera sensors, paragraphs 0125 and 0138), wherein at least one function of a vehicle is controlled based on the at least one output (taught as executing neural networks to control functions such as automatic emergency braking, paragraph 0138); and 
at least one memory containing instructions configured to instruct the at least one processing device (taught as memory with data store(s) that hold data and neural networks, paragraph 0139) to: 
evaluate, based on the stored sensor data, a context of operation of the vehicle (taught as using neural networks to facilitate global context feature extraction, paragraph 0067).
However, Torabi does not explicitly teach; adjust, based on evaluating the context of operation of the vehicle, at least one operating characteristic for the at least one sensing device.  
Hsu teaches; adjust, based on evaluating the context of operation of the vehicle, at least one operating characteristic for the at least one sensing device (taught as using an output from an auxiliary sensor to determine whether a primary sensor should be active; when no object is detected S702, a first sensing device is deactivated to reduce power consumption S704, Fig 7, paragraph 0025).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate/deactivate sensors based on object detection as taught by Hsu in the system taught by Torabi in order to preserve power. As taught by Hsu, deactivating sensors when they are not needed decreases power consumption while preserving shorter re-activation time (paragraph 0027). To reiterate, one would take the concept of using an auxiliary/other sensor as a trigger to activate another, more power intensive sensor as taught in Hsu in the system of Torabi in order to decrease power consumption while maintaining core functionality.

Regarding claim 21, Torabi as modified by Hsu teaches;
The system of claim 1 (see claim 1 rejection). Torabi further teaches; further comprising adjusting, based on evaluating the context of operation of the vehicle, at least one operating characteristic for the at least one ANN processor (taught as adjusting power management of processors [including neural network accelerators] based on different situations, such as temperature/overheating, paragraph 0140, and support low power sensor management and wake use cases, paragraph 0142).

Regarding claim 3, Torabi as modified by Hsu teaches;
The system of claim 21 (see claim 21 rejection). Torabi further teaches; wherein adjusting the at least one operating characteristic comprises adjusting a processing capability of the ANN processor (taught as adjusting power management or cores in processors into different power states, paragraph 0115, which could include low power modes in the event of temperature faults, paragraph 0140).  

Regarding claim 8, Torabi teaches;
A method comprising: 
collecting sensor data generated by one or more sensing devices of a vehicle (taught as sensors that provide signals for controlling components or systems of the vehicle, paragraph 0097), wherein the sensor data is processed by one or more processing devices of the vehicle to provide a result (taught as neural networks, which perform functions from sensor inputs, such as camera sensors, paragraphs 0125 and 0138), and the processing devices control at least one function of the vehicle based on the result (taught as executing neural networks to control functions such as automatic emergency braking, paragraph 0138); 
evaluating, based on the sensor data, a context of operation of the vehicle (taught as using neural networks to facilitate global context feature extraction, paragraph 0067); and 
However, Torabi does not explicitly teach; adjust, based on evaluating the context of operation of the vehicle, at least one operating characteristic for the at least one sensing device.  
Hsu teaches; adjust, based on evaluating the context of operation of the vehicle, at least one operating characteristic for the at least one sensing device.   (taught as using an output from an auxiliary sensor to determine whether a primary sensor should be active; when no object is detected S702, a first sensing device is deactivated to reduce power consumption S704, Fig 7, paragraph 0025).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate/deactivate sensors based on object detection as taught by Hsu in the system taught by Torabi in order to preserve power. As taught by Hsu, deactivating sensors when they are not needed decreases power consumption while preserving shorter re-activation time (paragraph 0027). To reiterate, one would take the concept of using an auxiliary/other sensor as a trigger to activate another, more power intensive sensor as taught in Hsu in the system of Torabi in order to decrease power consumption while maintaining core functionality.

Regarding claim 9, Torabi as modified by Hsu teaches;
The method of claim 8 (see claim 8 rejection). However, Torabi does not explicitly teach; wherein adjusting the at least one operating characteristic comprises changing a state of a first sensing device from an active state to an inactive state.  
Hsu teaches; wherein adjusting the at least one operating characteristic comprises changing a state of a first sensing device from an active state to an inactive state (taught as using an output from an auxiliary sensor to determine whether a primary sensor should be active; when no object is detected S702, a first sensing device is deactivated to reduce power consumption S704, Fig 7, paragraph 0025).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate/deactivate sensors based on object detection as taught by Hsu in the system taught by Torabi in order to preserve power. As taught by Hsu, deactivating sensors when they are not needed decreases power consumption while preserving shorter re-activation time (paragraph 0027). To reiterate, one would take the concept of using an auxiliary/other sensor as a trigger to activate another, more power intensive sensor as taught in Hsu in the system of Torabi in order to decrease power consumption while maintaining core functionality.

Regarding claim 22, Torabi as modified by Hsu teaches;
The method of claim 8 (see claim 8 rejection). Torabi further teaches; further comprising adjusting, based on evaluating the context of operation, at least one operating characteristic for at least one of the processing devices (taught as adjusting power management of processors [including neural network accelerators] based on different situations, such as temperature/overheating, paragraph 0140, and support low power sensor management and wake use cases, paragraph 0142).

Regarding claim 10, Torabi as modified by Hsu teaches;
The method of claim 22 (see claim 22 rejection). Torabi further teaches; wherein adjusting the at least one operating characteristic comprises reducing a processing power of a first processing device (taught as adjusting power management or cores in processors into different power states, paragraph 0115, which could include low power modes in the event of temperature faults, paragraph 0140).  

Regarding claim 11, Torabi teaches;
The method of claim 10 (see claim 10 rejection). Torabi further teaches; wherein reducing the processing power of the first processing device comprises at least one of reducing a clock frequency or reducing a number of active cores (taught as adjusting power management of cores in processors into different power states, paragraph 0115, which could include low power modes in the event of temperature faults and additional clock programming, paragraph 0140).  

Regarding claim 12, Torabi as modified by Hsu teaches;
The method of claim 8 (see claim 8 rejection). Torabi further teaches; wherein the vehicle further includes at least one memory device (taught as memory with data store(s) that hold data and neural networks, paragraphs 0139 and 0204), the method further comprising adjusting, based on evaluating the context of operation, at least one operating characteristic of the at least one memory device (taught as a SoC [system on a chip, element 1004] adjusting the clock and voltage programming to manage power states, such as for dealing with temperature faults, paragraph 0140, which includes the data store [memory] associated, shown in Fig 10C).  

Regarding claim 13, Torabi as modified by Hsu teaches;
The method of claim 8 (see claim 8 rejection). Torabi further teaches; wherein evaluating the context of operation comprises evaluating based on an output from an artificial neural network (ANN) having the sensor data as an input (taught as using neural networks, which perform functions from sensor inputs, such as camera sensors, paragraphs 0125 and 0138).  

Regarding claim 15, Torabi as modified by Hsu teaches;
The method of claim 8 (see claim 8 rejection). Torabi further teaches; wherein evaluating the context of operation comprises determining a location of the vehicle (taught as sensor determining a vehicle location, paragraph 0098).  

Regarding claim 16, Torabi teaches;
 A non-transitory computer-readable medium (taught as a computer storage media, paragraph 0204) storing instructions which, when executed on a computing device, cause the computing device to: 
collect sensor data generated by one or more sensing devices of a vehicle (taught as sensors that provide signals for controlling components or systems of the vehicle, paragraph 0097), wherein the sensor data is processed by one or more processing devices of the vehicle to provide a result (taught as neural networks, which perform functions from sensor inputs, such as camera sensors, paragraphs 0125 and 0138), and the processing devices control at least one function of the vehicle based on the result (taught as executing neural networks to control functions such as automatic emergency braking, paragraph 0138); 
evaluate, based on the sensor data, a context of operation of the vehicle, wherein evaluating the context of operation comprises evaluating based on an output from an artificial neural network (ANN) having the sensor data as an input (taught as using neural networks to facilitate global context feature extraction, paragraph 0067).
However, Torabi does not explicitly teach; adjust, based on evaluating the context of operation of the vehicle, at least one operating characteristic for the at least one sensing device.  
Hsu teaches; adjust, based on evaluating the context of operation of the vehicle, at least one operating characteristic for the at least one sensing device.   (taught as using an output from an auxiliary sensor to determine whether a primary sensor should be active; when no object is detected S702, a first sensing device is deactivated to reduce power consumption S704, Fig 7, paragraph 0025).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate/deactivate sensors based on object detection as taught by Hsu in the system taught by Torabi in order to preserve power. As taught by Hsu, deactivating sensors when they are not needed decreases power consumption while preserving shorter re-activation time (paragraph 0027). To reiterate, one would take the concept of using an auxiliary/other sensor as a trigger to activate another, more power intensive sensor as taught in Hsu in the system of Torabi in order to decrease power consumption while maintaining core functionality.

Regarding claim 17, Torabi as modified by Hsu teaches;
The non-transitory computer-readable medium of claim 16 (see claim 16 rejection). Torabi further teaches; wherein the output includes at least one type of object detected (taught as performing object classification with the neural network, paragraph 0105).

Regarding claim 18, Torabi as modified by Hsu teaches;
The non-transitory computer-readable medium of claim 17 (see claim 17 rejection). However, Torabi does not explicitly teach; wherein adjusting the at least one operating characteristic comprises selecting sensing devices to change to an active state based on the at least one type of object detected.  
Hsu teaches; wherein adjusting the at least one operating characteristic comprises selecting sensing devices to change to an active state [interpreted to indicate a sensor(s) turning on] based on the at least one type of object detected (taught as using an auxiliary sensor to detect object motion, which determines whether a primary sensor should be active; when an object is detected by an auxiliary sensor, S706, a first sensing device is reactivated, S708, Fig 7, paragraph 0025).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate/deactivate sensors based on object detection as taught by Hsu in the system taught by Torabi in order to preserve power. As taught by Hsu, deactivating sensors when they are not needed decreases power consumption while preserving shorter re-activation time (paragraph 0027). To reiterate, one would take the concept of using an auxiliary/other sensor as a trigger to activate another, more power intensive sensor as taught in Hsu in the system of Torabi in order to decrease power consumption while maintaining core functionality.

Regarding claim 19, Torabi as modified by Hsu teaches;
The non-transitory computer-readable medium of claim 16 (interpreted to be claim 17 for antecedent basis, see claim 17 rejection). Torabi further teaches; wherein the at least one type of object includes at least one of a traffic object, an infrastructure traffic constraint, a path structure, or a road structure (taught as recognizing traffic signs, paragraph 0104, and further object classification such as pedestrians, bicycles or other crossing traffic, paragraph 0105, and further recognizing changes in road surface paragraph 0175).  

Regarding claim 20, Torabi as modified by Hsu teaches;
The non-transitory computer-readable medium of claim 16 (see claim 16 rejection). Torabi further teaches; wherein the instructions further cause the computing device to: 
receive one or more communications on a wireless interface of the vehicle (taught as receiving direct or indirect communication links to vehicles or infrastructure, paragraph 0178), 
wherein the communications comprise at least one of cellular or vehicle- to-everything (V2X) communication (taught as using V2V and I2V, paragraph 0178, and additionally uses cellular antenna for communication, paragraph 0159); 
wherein evaluating the context of operation is further based on the received communications (taught as the V2V and I2V communicating information about traffic, paragraph 0178).  

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Torabi (US20210402942A1) as modified by Hsu (US20140124647A1), and further in view of Caviedes (US20160173752A1).
Regarding claim 2, Torabi as modified by Hsu teaches;
The system of claim 1 (see claim 1 rejection). However, Torabi does not explicitly teach; wherein adjusting the at least one operating characteristic comprises adjusting at least one of a number of sensing devices that are in an active state, a resolution for one or more sensing devices, or a rate at which frames are generated by a sensing device.  
Caviedes teaches; herein adjusting the at least one operating characteristic comprises adjusting at least one of a number of sensing devices that are in an active state, a resolution for one or more sensing devices, or a rate at which frames are generated by a sensing device (taught as corrective configuration involving a change in resolution and frame rate of an image sensor, paragraph 0113).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify operating characteristics of sensors as taught by Caviedes in the system taught by Torabi in order to improve performance. As suggested by Caviedes, using maximum allowable frame rates and full processing are typically not needed for computer vision (paragraph 0013).

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Torabi (US20210402942A1) as modified by Hsu (US20140124647A1), and further in view of Hara (US20200283022A1).
Regarding claim 4, Torabi teaches;
The system of claim 1 (see claim 1 rejection). Torabi further teaches; further comprising a power supply that provides power to at least one of the sensing device or the ANN processor (taught as a power supply, element 1116, which powers a computing device, paragraph 0212, and further using an all-electric engine, paragraph 0093). However, Torabi does not explicitly teach; wherein evaluating the context of operation comprises determining an amount of energy available from the power supply.  
Hara teaches; wherein evaluating the context of operation comprises determining an amount of energy available from the power supply (taught as a battery-power manager determining a remaining amount of battery power or state of charge, paragraph 0120).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track the state of charge as taught by Hara in the system taught by Torabi in order to improve power management. Torabi already includes low power mode consideration (paragraph 0142), and thus would obviously have need to determine when a low power mode is needed based on available energy, as Hara suggests, ensure cases to allow control and communication with a vehicle (paragraph 0004).

Regarding claim 5, Torabi as modified by Hsu and Hara teaches;
The system of claim 4 (see claim 4 rejection). Torabi further teaches; wherein the vehicle is an electric vehicle, and the power supply is a battery that provides power for at least one motor of the electric vehicle (taught as the vehicle using an all-electric engine to control propulsion, paragraph 0093).  

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Torabi (US20210402942A1) as modified by Hsu (US20140124647A1), and further in view of Do (US20150375756A1).
Regarding claim 6, Torabi as modified by Hsu teaches;
The system of claim 1 (see claim 1 rejection). However, Torabi does not explicitly teach; wherein the instructions are further configured to instruct the at least one processing device to: 
determine, based on the sensor data, a number of objects to be identified; 
wherein evaluating the context of operation is based on the number of objects.  
Do teaches; determine, based on the sensor data, a number of objects to be identified (taught as identifying a number of vehicles by sensor data, paragraph 0036); 
wherein evaluating the context of operation is based on the number of objects (taught as identifying a number of vehicles as extra vehicle factors for collision risk, paragraph 0036).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a number of objects as taught by Do in the system taught by Torabi in order to improve collision risk detection. Identifying and classifying proximate vehicles, as suggested in Torabi, contribute as extra vehicle risk factors (paragraph 0036), which is further analyzed to anticipate collisions (paragraph 0037) and thus avoid risk to passengers.

Regarding claim 7, Torabi as modified by Hsu teaches;
The system of claim 1 (see claim 1 rejection). Torabi further teaches; wherein the instructions are further configured to instruct the at least one processing device to: 
determine, based on the at least one output of the ANN processor (taught as neural networks paragraphs 0125 and 0138). However, Torabi does not explicitly teach; a level of activity [interpreted to indicate presence and movement of objects around the host vehicle, as suggested in paragraph 0094] around a vehicle; 
wherein evaluating the context of operation is based on the level of activity.  
Do teaches; a level of activity [interpreted to indicate presence and movement of objects around the host vehicle, as suggested in paragraph 0094] around a vehicle (taught as identifying a number of vehicles by sensor data, paragraph 0036); 
wherein evaluating the context of operation is based on the level of activity (taught as identifying a number of vehicles as extra vehicle factors for collision risk, paragraph 0036).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a number of objects as taught by Do in the system taught by Torabi in order to improve collision risk detection. Identifying and classifying proximate vehicles, as suggested in Torabi, contribute as extra vehicle risk factors (paragraph 0036), which is further analyzed to anticipate collisions (paragraph 0037) and thus avoid risk to passengers.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Torabi (US20210402942A1) as modified by Hsu (US20140124647A1), and further in view of Koravadi (US20200014884A1).
Regarding claim 14, Torabi as modified by Hsu teaches;
The method of claim 8 (see claim 8 rejection). Torabi further teaches; wherein: the sensing devices include at least one camera (taught as cameras, paragraph 0097). However, Torabi does not explicitly teach;
evaluating the context of operation comprises determining at least one weather condition based on image data from the at least one camera.  
Koravadi teaches; evaluating the context of operation comprises determining at least one weather condition based on image data from the at least one camera (taught as using a camera and processing image data captured to determine weather conditions, paragraph 0046).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a weather condition detection as taught by Koravadi in the system taught by Torabi in order to improve vehicle performance. As taught by Koravadi, radio performance degrades in precipitation and can be improved with compensatory power management (paragraph 0046).

Response to Arguments
Applicant argues on page 6 of the remarks that the 112b rejections should be withdrawn due to the amendments. The examiner agrees and withdraws the rejections, apart from the rejection of claim 19, which remained unaddressed/unargued and is presented above.

Applicant argues on pages 6-10 of the remarks that the amendments to claim 1, 8 and 16 overcome the previous 102 rejections. The examiner agrees, and withdraws the rejections. However, a new 103 rejection has been made in light of Hsu above, where Hsu evaluates the operation of the device/vehicle with a trigger of an auxiliary sensor before activating/adjusting a primary sensor (paragraph 0025).

Applicant argues on pages 9-10 of the remarks that the dependent claims, at least by virtue on depending on allowable material, are also allowable. In light of the new rejections above, this argument is rendered moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20180122235A1 for further low power sensor management.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
                                                                                                                                                                                                 /MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662